DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application (based on the original claims as filed 6/09/2020).  This communication is the FAI Step 2 office action and is the first action on the merits (FAOM). 

Information Disclosure Statement
As of the date of this communication, no Information Disclosure Statement (IDS) has been filed on behalf of this case.

Claim Objections
Claims 11-16 are objected to because of the following informalities: 
Claims 11-16 all recite “The one or more computer storage media of claim X…” – however, independent claim 9 recites “A computerized method…” and does not mention any computer storage media – therefore, it appears the preamble of claims 11-16 is a typo and should be amended to recite “The computerized method of claim X…” 
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed towards “One or more computer storage media.”  The broadest reasonable interpretation of this phrase includes transitory media such as signals and carrier waves which are transitory and, therefore, covers a non-statutory embodiment.  For example, computer storage media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).  The specification does not limit the computer storage media to only non-transitory media or explicitly exclude transitory media. The examiner recommends amending the preamble of these claims so that the term “non-transitory” is recited.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1:
As established above, claim 1 and the respective dependent claims 2-8 do not pass Step 1 of the subject matter eligibility test. Claim 9 and the respective dependent claims 10-16 recite “A computerized method…” (i.e. a process), and claim 17 and the respective dependent claims 18-20 recite “A system comprising: one or more processors…” (i.e. a machine). Claims 9-20 fall under one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Note: While the preamble of dependent claims 11-16 recite “The one or more computer storage media of claim X…” this is interpreted to be a typo in view of the claim objection above, and since the claims depend from claim 9, they should instead recite “The computerized method of claim X…”
Step 2A Prong One:
Independent claims 1, 9 , and 17 recite limitations for identifying a load status of a vault unit of an intelligent laboratory lockbox; receiving an indication of a change in the load status from the vault unit; determining whether the change in the load status changes a specimen pickup workflow; upon identifying that the change in the load status changes the specimen pickup workflow, generating an optimized pickup workflow based on the change in the loaded status of the vault unit; and generating a notification of the optimized pickup workflow. These limitations of independent claims 1, 9, and 17 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
The limitations of claims 1, 9, and 17 above amount to processes for generating an optimized pickup workflow based upon a received indication of a change in the load status of a vault unit and a determined change in a specimen pickup workflow. As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. The steps above for managing a pickup workflow process are under the broadest reasonable interpretation directed to managing personal behavior or relationships/interactions between people, and following rules or instructions. Therefore, since the processes described by the limitations above amount to “managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions)” the claims fall into the “certain methods of organizing human activity” grouping of abstract ideas.
The limitations discussed above, as recited by the representative independent claims 1, 9, and 17 above, are also processes which, under the broadest reasonable interpretation and but for the use of generic computer components, cover concepts (e.g. observation, evaluation, judgment, and opinion) that can reasonably be performed in the human mind or by the human mind with the aid of simple tools such as pen and paper. For example, the “identifying” and “receiving” steps amount to observations, while the “determining,” “generating an optimized pickup workflow…,” and “generating a notification” (but for the notification being generated at “one or more remote computing devices”, which will be addressed in Steps 2A Prong Two and Step 2B) steps would fall under at least one of evaluations, judgments, or opinions. As described in MPEP 2106.04(a)(2)(III), “[T]he "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” and “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.” Therefore, as the processes above described by the representative independent claims 1, 9, and 17 can be characterized as mental processes (i.e. observation, evaluation, judgment, and opinion), but for the recitation of generic computer components in the claims, the claims also fall under the “mental processes” category of judicial exceptions (i.e. abstract ideas). 
Since the limitations identified by the examiner as reciting an abstract idea include limitations that fall under more than one grouping of abstract ideas (i.e. both “certain methods of organizing human activity” and “mental processes”), the examiner considers the limitations together as a single abstract idea for the purpose of the following Step 2A Prong Two and Step 2B analyses in according with MPEP 2106.04(II)(B) – which clarifies that in this situation “the examiner should consider the limitations together as a single abstract idea for Step 2A Prong Two and Step 2B.”
Step 2A Prong Two:
The judicial exception (i.e. abstract idea) recited in claims 1, 9, and 17 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. generating an optimized pickup workflow based upon a received indication of a change in the load status of a vault unit and a determined change in a specimen pickup workflow) using generic computers/computer components (i.e. “One or more computer storage media storing computer-useable instructions that, when executed by a computing device, cause the computing device to perform operations” of claim 1; “a computerized method” of claim 9; and “one or more processors” of claim 17). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” Claims 1 and 17 also recite the use of the processor to receive an indication of a change (i.e. receive data) and generate a notification…at one or more remote computing devices (i.e. at most transmit data). However, these additional elements/functions merely amount to the use of the processor in its ordinary capacity (e.g. to receive, store, or transmit data). The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more, but instead also indicates that the claims recite mere instructions apply the abstract idea using a generic computer or computer components. Claims 1, 9 and 17 also generally recite “a vault unit,” indicate that the received indication is from the vault unit, and indicate that the notification is generated “at one or more remote computing devices separate from the vault unit” – however, these limitations at best generally link the performance of the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea. 
Step 2B:
Claims 1, 9, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, the claims recite mere instructions to apply the abstract idea (i.e. generating an optimized pickup workflow based upon a received indication of a change in the load status of a vault unit and a determined change in a specimen pickup workflow) using generic computers/computer components (i.e. “One or more computer storage media storing computer-useable instructions that, when executed by a computing device, cause the computing device to perform operations” of claim 1; “a computerized method” of claim 9; and “one or more processors” of claim 17). Claims 1 and 17 also recite the use of the processor to receive an indication of a change (i.e. receive data) and generate a notification…at one or more remote computing devices (i.e. at most transmit data). However, these additional elements/functions merely amount to the use of the processor in its ordinary capacity (e.g. to receive, store, or transmit data), which as discussed above does not provide significantly more, but instead also indicates that the claims recite mere instructions apply the abstract idea using a generic computer or computer components. As discussed above, while Claims 1, 9 and 17 also generally recite “a vault unit,” indicate that the received indication is from the vault unit, and indicate that the notification is generated “at one or more remote computing devices separate from the vault unit” –these limitations do not amount to significantly more, since they only generally link the performance of the abstract idea to a particular field of use or technological environment involving a vault unit and one or more remote computing devices.
Dependent Claims:
Dependent claims 2-8, 10-16, and 18-20 are directed to the same abstract idea as independent claims 1, 9, and 17 above as they do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Dependent claims 2-6, 8, 10-14, 16, and 18-19 do not add any additional elements but merely further describe the abstract idea above by reciting limitations for: identifying that the change in the load status is a change from a loaded status to an unloaded status (claims 2, 10, and 18); removing the vault unit from the optimized pickup workflow (claims 3, 11, and 18); identifying that the change in the load status is a change from an unloaded status to a loaded status (claims 4, 12, and 19); adding the vault unit to the optimized pickup workflow (claims 5, 13, and 19); where the specimen pickup workflow comprises a schedule of one or more pickups from one or more vault units (claims 6 and 14); and wherein the load status is monitored at predetermined intervals of time (claims 8 and 16). Dependent claims 7 and 15 specify “wherein the one or more remote computing devices separate from the vault unit comprise mobile devices of couriers” and dependent claim 20 specifies “wherein the load status is monitored using one or more sensors to detect a presence of one or more specimen tubes within the vault unit” – but they do not alter the analysis above as these limitations only further generally link the performance of the abstract idea to a particular field of use/technological environment. 
Therefore claims 1-20 are ineligible under § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180365643 A1 to Zhu et al. (Zhu) in view of US 20200071985 A1 to Winter.

Note: US 20200071985 A1 to Winter claims priority to US Provisional application no. 62726188, which provides support for the subject matter relied upon by the examiner. 

Claim 1: Zhu teaches: 
One or more computer storage media storing computer-useable instructions that, when executed by a computing device, cause the computing device to perform operations (Zhu: ¶ 0153 “computer-executable instructions stored on one or more computer-readable storage media that, when executed by one or more processors, perform the recited operations”; also see ¶ 0080-0082, ¶ 0182-0184), the operations comprising: 
identifying a load status of a vault unit of an [[intelligent laboratory]] lockbox system (Zhu: at least ¶ 0062 showing identifying current load status of lockers, e.g. lockers that are not already occupied or not already scheduled to be occupied; and ¶ 0162 determining a first locker for use by the sender); 
receiving an indication of a change in the load status from the vault unit (Zhu: at least ¶ 0066 showing logistics system receives sensor data indicating change in the load status of the locker, and ¶ 0162 accesses the locker to place the item in the locker; also see ¶ 0055, ¶ 0052); 
determining whether the change in the load status changes a [[specimen]] pickup workflow (Zhu: ¶ 0105-0109 showing using data including changes in load status of lockers to determine impact to workflow and availability of couriers; also see ¶ 0162-0163 and Fig. 10 showing following change in load status (as seen in ¶ 0066, ¶ 0055, receiving the item), one of more candidate couriers can be determined)
upon identifying that the change in the load status changes the [[specimen]] pickup workflow, generating an optimized pickup workflow based on the change in the loaded status of the vault unit (Zhu: ¶ 0106-0110, showing if the delivery of the item from the sender to the recipient requires a courier to pickup the item from one locker arrangement, and transport it, determining and generating/assigning an optimal courier to transport the item based on courier availability/status/criteria; also see ¶ 0039-0040, ¶ 0060); and 
generating a notification of the optimized pickup workflow at one or more remote computing devices separate from the vault unit (Zhu: ¶ 0111, ¶ 0167 showing notification is provided to the selected courier of the item to be delivered, and can include a first location for the courier to pick up the item and a second location for the courier to drop off the item)
While Zhu teaches the limitations identified above, Zhu merely fails to specifically teach that the operations pertain to an intelligent laboratory lockbox system used to notify a courier to pickup specimens (e.g. lab/medical specimens or samples). However, Winter teaches an intelligent laboratory specimen box system wherein the box detects the presence of a specimen within the box (Winter: ¶ 0019-0028), and determines and provides notification to a courier service that the specimen requires pickup by a courier from the specimen box (Winter: ¶ 0036; also see ¶ 0031-0033, ¶ 0040, ¶ 0051, ¶ 0053-0056). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the locker pickup and delivery system of Zhu with the teachings of Winter, such that a type of locker may include a specimen lockbox that detects a specimen in the lockbox and subsequently notifies a courier for pickup (as disclosed by Winter), with a reasonable expectation of success of arriving at the claimed invention, with the motivation of “reducing the deployment of couriers to empty lockboxes” (Winter: ¶ 0008), “there is a reduction in the number of visits to empty specimen lockboxes and enhanced productivity via optimized pickup” (Winter: ¶ 0054), and “eliminates the costly process of couriers checking boxes for packages when no packages are in the box” (Winter: ¶ 0053). 

Claim 2: Zhu/Winter teach claim 1. Zhu, as modified above, further teaches:
wherein the operations further comprise identifying that the change in the load status is a change from a loaded status to an unloaded status (Zhu: ¶ 0069 “The first electronic locker arrangement 110(1) can determine that the item 102 has been removed from the locker based at least partly on sensor data obtained by the first electronic locker arrangement 110(1)”; also see ¶ 0074-0075) 

Claim 3: Zhu/Winter teach claim 2. Zhu, as modified above, further teaches: 
wherein the operations further comprise removing the vault unit from the optimized pickup workflow (Zhu: ¶ 0070 showing receiving sensor data indicating the item is removed from the locker, and “The logistics management system 108 can update a status of the item 102 to indicate that the item 102 is in transport from the first electronic locker arrangement 110(1) to the second electronic locker arrangement 110(2)”; which as per ¶ 0105 would mark the locker as available, i.e. remove the vault unit from the optimized pickup workflow; also see ¶ 0074-0075)

Claim 4: Zhu/Winter teach claim 1. Zhu, as modified above, further teaches: 
wherein the operations further comprise identifying that the change in the load status is a change from an unloaded status to a loaded status (Zhu: ¶ 0066 showing the change in the load status is from an unloaded status to a loaded status; also see ¶ 0055, ¶ 0052) 

Claim 5: Zhu/Winter teach claim 4. Zhu, as modified above, further teaches: 
wherein the operations further comprise adding the vault unit to the optimized pickup workflow (Zhu: ¶ 01014-0105 and ¶ 0162-0163 showing determining and adding locker as part of the optimized pickup workflow and ¶ 0106-0110, ¶ 0163 showing determining best carrier our of a plurality of carriers as part of the optimized pickup workflow)

Claim 6: Zhu/Winter teach claim 1. Zhu, as modified above (such that as per Winter above, the locker may be a specimen lockbox used for specimen pickups), further teaches: 
where the specimen pickup workflow comprises a schedule of one or more pickups from one or more vault units (Zhu: ¶ 0090 showing “the logistics management database 524 can store information indicating lockers of the electronic locker arrangements that are occupied with an item. The logistics management database 524 can also store information indicating lockers of the electronic locker arrangements that are scheduled to store items for drop off or pick up”)

Claim 7: Zhu/Winter teach claim 1. Zhu, as modified above, further teaches: 
wherein the one or more remote computing devices separate from the vault unit comprise mobile devices of couriers (Zhu: ¶ 0057 and Fig. 3 showing courier computing device which is pictured as a mobile device; ¶ 0067 showing the notification is sent to the courier computing device 302; as per ¶ 0034, ¶ 0094 the devices of the courier(s) are operating by running a mobile app, i.e. they are mobile devices of couriers)

Claim 8: Zhu/Winter teach claim 1. With respect to the limitation: 
wherein the load status is monitored at predetermined intervals of time
Zhu teaches “The locker management module 516 can dynamically and in real-time manage and coordinate assignments of items to lockers of electronic locker arrangements” (Zhu: ¶ 0104) and monitoring locker sensor data to determine presence/removal of an item (Zhu: ¶ 0066, ¶ 0130) – but does not explicitly teach doing so at predetermined intervals of time. However, Winter teaches that “The software may contain…the frequency (seconds, minutes, hours, days) of the technology to check the change in status of the contents/no contents…the software may document time in increments of minutes when the status of the box 120 changes so after a courier picks up the contents of the box, the software documents the status change” (Winter: ¶ 0055). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included a periodic time period for checking for load status changes of the specimen lockbox of Winter in the locker pickup and delivery system of Zhu/Winter with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “The proposed technology can provide immediate notification when the contents of a medical specimen box changes which will eliminate the need for medical personnel to spend time scheduling pickups” (Winter: ¶ 0057). 

Claim 9: See the rejection of claim 1 above reciting analogous limitations. Zhu further teaches “A computerized method…” (Zhu: ¶ 0027 “the subject matter presented herein can be implemented as a computer process…”). 

Claim 10: See the rejection of claim 2 above reciting analogous limitations. 
Claim 11: See the rejection of claim 3 above reciting analogous limitations. 
Claim 12: See the rejection of claim 4 above reciting analogous limitations. 
Claim 13: See the rejection of claim 5 above reciting analogous limitations. 
Claim 14: See the rejection of claim 6 above reciting analogous limitations. 
Claim 15: See the rejection of claim 7 above reciting analogous limitations. 
Claim 16: See the rejection of claim 8 above reciting analogous limitations. 

Claim 17: See the rejection of claim 1 above reciting analogous limitations.  Zhu further teaches “A system comprising: one or more processors…” (Zhu: ¶ 0081-0084, ¶ 0153).  

Claim 18: Zhu/Winter teach claim 17 (for the same reasons seen in the rejection of claim 1 above). Zhu, as modified above, further teaches: 
wherein the one or more processors are further configured to: identify that the change in the load status is a change from a loaded status to an unloaded status (Zhu: ¶ 0069 “The first electronic locker arrangement 110(1) can determine that the item 102 has been removed from the locker based at least partly on sensor data obtained by the first electronic locker arrangement 110(1)”; also see ¶ 0074-0075); 
and remove the vault unit from the optimized pickup workflow (Zhu: ¶ 0070 showing receiving sensor data indicating the item is removed from the locker, and “The logistics management system 108 can update a status of the item 102 to indicate that the item 102 is in transport from the first electronic locker arrangement 110(1) to the second electronic locker arrangement 110(2)”; which as per ¶ 0105 would mark the locker as available, i.e. remove the vault unit from the optimized pickup workflow; also see ¶ 0074-0075)

Claim 19: Zhu/Winter teach claim 17. Zhu, as modified above, further teaches: 
wherein the one or more processors are further configured to: identify that the change in the load status is a change from an unloaded status to a loaded status (Zhu: ¶ 0066 showing the change in the load status is from an unloaded status to a loaded status; also see ¶ 0055, ¶ 0052); 
and add the vault unit to the optimized pickup workflow (Zhu: ¶ 01014-0105 and ¶ 0162-0163 showing determining and adding locker as part of the optimized pickup workflow and ¶ 0106-0110, ¶ 0163 showing determining best carrier our of a plurality of carriers as part of the optimized pickup workflow)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180365643 A1 to Zhu et al. (Zhu) in view of US 20200071985 A1 to Winter, and further in view of US 20200298239 A1 to Pedrazzini et al (Pedrazzini). 

Claim 20: Zhu/Winter teach claim 17. With respect to the limitation: 
wherein the load status is monitored using one or more sensors to detect a presence of one or more specimen tubes within the vault unit
Zhu teaches wherein the load status is monitored using one or more sensors to detect a presence of an item within a locker unit (Zhu: ¶ 0066, ¶ 0157) and Winter even further teaches monitoring a load status of a specimen lockbox to detect the presence of one or more specimens within the lockbox (Winter: ¶ 0019, ¶ 0022-0028). Therefore Zhu/Winter merely fails to explicitly teach the specimen being a specimen tube. However, Pedrazzini teaches the specimen being a “test tube”, i.e. specimen tube (Pedrazzini: ¶ 0024, ¶ 0030, ¶ 0037), wherein the test tubes are placed in a containment rack that detects the insertion and/or removal of the test tube from the containment rack (Pedrazzini: at least ¶ 0030, ¶ 0037). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included that a type of specimen being detected is a test tube as taught by Pedrazzini in the pickup and delivery system of Zhu/Winter with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the issue that “a further problem relates to the transport of wrong containers of biological samples, for example because they are empty or because they do not contain sufficient material to enable the prescribed analyses at the analysis point. Nowadays, these empty or insufficiently filled containers cause approximately the 20% of the errors in the analysis step (in particular in the case of use of laboratory automations), thus having a relevant impact in economical and social terms” (Pedrazzini: ¶ 0009). Additionally, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628